EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/19/2021 has been entered.
 
Allowable Subject Matter

Claims 1-6 and 8-10 are allowed.

The following is an examiner’s statement of reasons for allowance:

With respect to claims 1, 8 and 9, Yamada discloses a control apparatus for controlling a driving unit / an exposure apparatus / a manufacturing method for an article (Figs. 1, 2, 5-7, 10 and 12), the control apparatus comprising: 

a first detection unit (Fig. 10) configured to detect a driving state of the driving unit (paragraphs [0063]-[0066]; and 
a control unit configured to change values of a plurality of currents which are supplied from the plurality of current sources based on a result of the detection by the first detection unit (paragraphs [0051]-[0052]), and which are required to drive the driving unit, in a case where a value of at least one of the plurality of currents is a predetermined value, such that a thrust force generated by the driving unit by using the plurality of currents which are supplied from the plurality of current sources is not changed (paragraphs [0068]-[0070]).
However, Yamada does not teach wherein a control unit configured to change values of a plurality of currents which are supplied from the plurality of current sources based on a result of the detection by the first detection unit, and which are required to drive the driving unit, in a case where a value of at least one of the plurality of currents is a predetermined value, such that a total value expressed by a vector sum of the plurality of currents is not changed, wherein a thrust force generated by the driving unit is proportional to the total value expressed by the vector sum of the plurality of currents, and it does not appear to be obvious why one of ordinary skill in the art would modify Yamada such that, in a case where a value of at least one of the plurality of currents is a predetermined value, such that a total value expressed by a vector sum of the plurality of currents is not changed, wherein a thrust force generated by the driving unit is proportional to the total value expressed by the vector sum of the plurality of currents.
Accordingly, the prior art fails to teach or fairly suggest a control apparatus for controlling a driving unit / an exposure apparatus / a manufacturing method for an article 

Claims 2-6 and 10 are allowable by virtue of their dependency on claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Cited Prior Art

The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Kaidu et al. [US 2020/0266732 A1]
	Zhou et al. [US 2020/0028457 A1]
	Hamano [US 2019/0193975 A1]
	Kawamura et al. [US 2018/0254733 A1]

	Gyoten et al. [US 2016/0381773 A1]
	Kim et al. [US 2008/0266907 A1]
	Kurihara [US 2020/0012200 A1]
	Asano [US 2006/0170888 A1]
	Sato [US 2017/0288589 A1]
	Jong et al. [US 2013/0026924 A1]
	
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEORAM PERSAUD whose telephone number is (571)270-5476.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/DEORAM PERSAUD/Primary Examiner, Art Unit 2882